IN THE SUPREME COURT OF IOWA
                               No. 10–0163

                            Filed July 15, 2011


JUDICIAL BRANCH and
STATE COURT ADMINISTRATOR,

      Plaintiffs,

vs.

IOWA DISTRICT COURT
FOR LINN COUNTY,

      Defendant.



      Certiorari to the Iowa District Court for Linn County, Casey D.

Jones, District Associate Judge.



      The Judicial Branch and the State Court Administrator seek

certiorari contending the district court acted illegally when it ordered a

criminal case that ended in dismissal to be removed from the electronic

court docket entries on the Iowa Court Information System and the

website Iowa Courts Online. WRIT SUSTAINED.



      Thomas J. Miller, Attorney General, and Pamela D. Griebel,

Assistant Attorney General, for plaintiffs.



      Raphael M. Scheetz, Cedar Rapids, and D. Lew Eells of Eells &

Tronvold, P.L.C., Cedar Rapids, for defendant.
                                              2

MANSFIELD, Justice.

      It not uncommonly happens, that there are two statutes
      existing at one time, clashing in whole or in part with each
      other, and neither of them containing any repealing clause
      or expression. In such a case, it is the province of the courts
      to liquidate and fix their meaning and operation.

The Federalist No. 78 (Alexander Hamilton).

      In this proceeding, we are asked to determine whether either Iowa

Code section 692.17 (Supp. 2009) 1 or the Iowa Constitution requires the

Iowa Judicial Branch to remove from its statewide computerized docket

system all information regarding any criminal cases that have been

resolved in favor of the defendant. Although the matter is not entirely

free from doubt, because there appear to be conflicting statutory

provisions, we conclude that section 692.17 does not require removal of

this information.        We also hold the Iowa Constitution has not been

violated. Therefore, we sustain the requested writ of certiorari.

      I. Background Facts and Proceedings.

      In February 2009, J.W. 2 was arrested and charged with operating
while intoxicated, first offense, along with three accompanying traffic

offenses.    After J.W. prevailed on a motion to suppress evidence, the
State moved to dismiss the four criminal charges.             On July 20, the

district court granted the motion and dismissed the charges with costs

assessed to the State.




        1During the 2009 legislative session, the General Assembly added internal

numbering to Iowa Code sections 692.17 and 692.18. See 2009 Iowa Acts ch. 24, § 4;
id. ch. 133, § 174. Since this numbering and other nonsubstantive changes from the
2009 session do not affect our analysis, we will refer to the current, renumbered
sections of the law unless specifically noted otherwise.
      2We   will refer to J.W. by his initials only.
                                           3

      On November 18, J.W. filed a motion to exclude and expunge any

information pertaining to the four dismissed criminal charges pursuant

to Iowa Code section 692.17, which provides:

            1. Criminal history data in a computer data storage
      system shall not include arrest or disposition data or
      custody or adjudication data after the person has been
      acquitted or the charges dismissed . . . .

            2. For the purposes of this section, “criminal history
      data” includes the following:

            a. In the case of an adult, information maintained by
      any criminal justice agency if the information otherwise
      meets the definition of criminal history data in section 692.1,
      except that source documents shall be retained.

      J.W. specifically requested that the information be removed from

the Iowa Court Information System (ICIS), including the website Iowa

Courts Online, and the computer data storage systems for the Linn

County Sheriff, the Cedar Rapids Police, the Iowa Division of Criminal

Investigation, and the Federal Bureau of Investigation (FBI).

      On December 28, the district court granted J.W.’s request to
expunge the four dismissed criminal charges from the computer data

storage systems for the Department of Public Safety and its Division of

Criminal Investigation, the Linn County Sheriff’s Office, the Linn County

Attorney’s Office, and the Cedar Rapids Police Department. 3 The court

denied the request as to the FBI. The court then went on to find that the

“computer data storage systems” for the state judicial branch included

the electronic docket entries on ICIS and the website Iowa Courts Online

and ordered information relating to the four dismissed criminal charges

to be removed from those repositories.




      3Those   agencies did not challenge the order and have not appealed.
                                             4

       J.W. did not ask that any action be taken with respect to the hard

copy records of his dismissed criminal case maintained by the Linn

County District Court.

       On January 19, 2010, the Iowa Attorney General, appearing on

behalf of the Iowa Judicial Branch and the Iowa State Court

Administrator, filed a petition to vacate the order, for a new hearing, and

for a stay.     The attorney general argued the computerized information

pertaining to J.W.’s charges kept by the state judicial branch consisted of

court docket entries that met the definition of “public records” under

Iowa Code section 692.18(1). That section provides:

       Nothing in this chapter shall prohibit the public from
       examining and copying the public records of any public body
       or agency as authorized by chapter 22. 4

Id. § 692.18(1).        The attorney general also argued that the judicial

branch’s computerized docket was a “source document” whose retention

was required by section 692.17(2)(a). 5
       J.W. opposed the attorney general’s petition.                   He argued that

section 692.17 required removal of the information from the state

judiciary’s computer systems, and even if it did not, the Equal Protection
Clause of Article I section 6 of the Iowa Constitution compelled the same

       4Section 22.7(9) of chapter 22 further provides that “criminal history data shall

be public records.”
        5Section 692.17(2) states that “criminal history data” generally includes

information maintained by any criminal or juvenile justice agency. Section 692.1(7)
(2009) defines “criminal or juvenile justice agency” as any agency or department “which
performs as its principal function the apprehension, prosecution, adjudication,
incarceration, or rehabilitation of criminal or juvenile offenders.” (Emphasis added.)
The attorney general did not dispute, either in his filings below or in his briefing in this
court, that the state judicial branch was a “criminal or juvenile justice agency.” Cf.
Iowa Code § 692B.2(1)(g)(1)(a) (Supp. 2009) (defining the term “criminal justice agency”
to include “courts” for purposes of the National Crime Prevention and Privacy Compact
Act). Since the attorney general has not argued the point, we do not reach the question
whether the state judicial branch is a “criminal or juvenile justice agency” for purposes
of chapter 692, but simply assume for purposes of this appeal that it is.
                                       5

result. In support of his constitutional argument, J.W. maintained that

individuals whose criminal cases had terminated in their favor should

receive at least the same degree of record expungement as persons who

had been convicted and received deferred judgments. The district court

denied the attorney general’s requests on January 21.

      On January 25, the attorney general petitioned for a writ of

certiorari and requested a stay. Our court denied the requested stay, but

granted the petition for writ of certiorari.

      II. Issues on Appeal.

      This case presents two questions: (1) Does Iowa Code section

692.17 require the removal of acquitted or dismissed criminal charges

from the court docket entries on ICIS and the website Iowa Courts

Online? (2) If the court docket entries are not removed from ICIS and the

website Iowa Courts Online, is the Equal Protection Clause of the Iowa

Constitution violated because defendants who plead guilty and are

granted deferred judgments under section 907.3 may have their records

expunged under section 907.9, but defendants who are acquitted or have

their charges dismissed continue to have their records open to the

public?

      III. Standard of Review.

      In a certiorari case, our review is for the correction of errors at law.

Johnson v. Iowa Dist. Ct., 756 N.W.2d 845, 847 (Iowa 2008). We may

examine only the jurisdiction of the district court and the legality of its

actions. Iowa R. Civ. P. 1.1401; Barnhill v. Iowa Dist. Ct., 765 N.W.2d
267, 272 (Iowa 2009).       An illegality exists when the district court’s

factual findings are not supported by substantial evidence or when the

district court has not properly applied the law. State v. Iowa Dist. Ct.,

750 N.W.2d 531, 534 (Iowa 2008).
                                     6

      IV. Statutory Analysis.

      This case     requires   us to reconcile the following statutory

provisions:   (1) Iowa Code    section   692.17(1),   which   provides   that

“[c]riminal history data in a computer data storage system shall not

include . . . disposition data . . . after the person has been acquitted or

the charges dismissed”; (2) section 692.17(2)(a), which requires “source

documents [to] be retained” for cases involving adults; (3) section

692.18(1), which provides that “[n]othing in this chapter shall prohibit

the public from examining and copying the public records of any public

body or agency as authorized by chapter 22”; (4) section 22.7(9), which

provides that “criminal history data shall be public records”; and, finally,

(5) section 602.8104, which requires clerks of court to keep a “record

book which contains the entries of the proceedings of the court and

which has an index referring to each proceeding in each cause . . . .”

      Our task appears on its face to be somewhat difficult, involving

more than just the harmonization of two conflicting statutes as described

by Hamilton in The Federalist No. 78. Instead, we have one law (section

692.17(1)) that requires disposition data to be removed from computer

data storage systems when the defendant has been acquitted or had

charges dismissed, another law (section 692.17(2)(a)) that requires

“source documents” to be kept, another law (section 692.18(1)) that

requires public access to public records, including criminal history data

(section 22.7), and still another law (section 602.8104) requiring dockets

to be maintained.

      Before we try to reconcile these enactments, we will discuss their

background and purposes in more detail.

      A. Chapter 692.      In the 1960’s, the FBI decided to create a

computer system that would centralize crime information from every
                                         7

state and provide that information to law enforcement throughout the

nation. The National Crime Information Center (NCIC) resulted and was

launched in January 1967. See Fed. Bureau of Investigation: National

Crime Information Center, History and Milestones, www.fbi.gov/about-

us/cjis/ncic/ncic_history (last visited July 15, 2011).

      In response to the formation of NCIC, the General Assembly

enacted the Criminal History Data Act in 1973. See 1973 Iowa Acts ch.

294 (originally codified at Iowa Code ch. 749B (1975) and now codified at

ch. 692 (2009 and Supp. 2009)). The purpose of the Act was twofold:

(1) “to control the dissemination of all informational data centrally

collected by the Department [of Public Safety]”; and (2) “to establish

standards for the use of the crime computer system by all agencies with

access to that system.” Note, The Dissemination of Arrest Records and

the Iowa TRACIS Bill, 59 Iowa L. Rev. 1162, 1172 (June 1974)

[hereinafter Note].

      The law defined three general types of informational data: criminal

history data, intelligence data, and surveillance data.           See Iowa Code

§ 692.1(5)      (defining   “criminal   history   data”),    692.1(14)      (defining

“intelligence     data”),   and   692.1(16)   (defining     “surveillance     data”).

“Criminal history data” consist of information that will largely mirror

court filings, and include “[a]rrest data[, c]onviction data[, d]isposition

data[, c]orrectional data[, a]djudication data[, and c]ustody data.”              Id.

§ 692.1(5)(a)–(f) (2009).

      In the wake of this legislation, the Department of Public Safety

(DPS) established a statewide system known as the Iowa on-line warrants

and articles (IOWA) criminal justice information system.                    See id.

§ 692.14; Iowa Admin. Code r. 661—8.101.
                                            8
             The IOWA system provides access to databases from
       various state agencies within Iowa, from the Federal Bureau
       of Investigation’s National Crime Information Center (NCIC),
       and from the motor vehicle departments of other states
       nationally through the National Law Enforcement
       Telecommunications System (NLETS). Information on an
       international basis is also provided by NCIC and NLETS
       through interfaces to Canadian Police Information Centre
       and to INTERPOL.         The NLETS system also provides
       administrative message traffic between Iowa criminal justice
       agencies and criminal justice agencies throughout the
       United States.
               The IOWA system allows criminal justice agencies to:

             1.     Access nationwide computerized banks of
       information such as wanted, missing, and unidentified
       persons; stolen vehicles; stolen articles; stolen boats; stolen
       guns and stolen securities.

             2. Access driver license and motor vehicle information
       in-state as well as out-of-state.

             3.   Exchange criminal history information on a
       national basis.

             4. Communicate by use of administrative messages
       with other criminal justice agencies worldwide.

Iowa Admin. Code r. 661—8.102.                  The IOWA system is accessible to

criminal justice agencies through secure terminals authorized by the

DPS. Iowa Code § 692.14; Iowa Admin. Code r. 661—8.104.

       From its enactment in 1973, the Criminal History Data Act has

provided that criminal history data in a computer data storage system

will not include “[a]rrest or disposition data after the person has been

acquitted or the charges dismissed.” See 1973 Iowa Acts ch. 294, § 17.6




       6The   law originally provided that criminal history data “does not include” arrest
and disposition data when the person has been acquitted or the charges dismissed.
See 1973 Iowa Acts ch. 294, § 17. In 1978, the General Assembly changed “does not
include” to “shall not include.” See 1978 Iowa Acts ch. 1029, § 43. This appears to be
a clarification that the legislature intended to direct an outcome, rather than simply
describe a state of affairs. See Note, 59 Iowa L. Rev. at 1178–79 (pointing out the
confusion that existed under the “does not include” language).
                                        9

It is undisputed that information about J.W.’s court case has been

removed from the IOWA system.

       B. Court Dockets in Iowa.            The question this case presents is

whether information about J.W.’s case must also be removed from the

computerized docket maintained by the Iowa Judicial Branch.                 A

“docket” is the official record of all the proceedings and filings in a court

case. Black’s Law Dictionary 517 (8th ed. 2004). Dockets are created

and maintained by each of the clerks of the district courts. Iowa Code

§§ 602.6604(1), 602.8102(3). For each case, the docket is indexed and

contains

       the title and nature of the action, the place of hearing,
       appearances, and notations of the documents filed with the
       judicial officer, the proceedings in the case and orders made,
       the verdict and judgment including costs, any satisfaction of
       the judgment, whether the judgment was certified to the
       clerk of the district court, whether an appeal was taken, and
       the amount of any appeal bond.

Id. § 602.6604(1).         Iowa Code section 602.8104(2) is framed in

mandatory terms. It provides:

                2. The following books shall be kept by the clerk:

             a. A record book which contains the entries of the
       proceedings of the court and which has an index referring to
       each proceeding in each cause under the names of the
       parties, both plaintiff and defendant, and under the name of
       each person named in either party.

Id. § 602.8104(2) (Supp. 2009).

       Although the foregoing provision was adopted by the legislature in

1983, see 1983 Iowa Acts ch. 186, § 9104, dockets are as old as our

state itself.    Under the first laws of our state, dockets were manually

created by the clerks of the district courts and consisted of “the original

papers constituting the causes adjudicated or pending in th[e] court, and

the books [for the business of the court].”          Iowa Code § 144 (1851).
                                    10

These books included a “record book,” a “judgment docket,” a “fee book,”

and a “sale book.” Id. § 145(1)–(4). These original dockets were open to

the public for examination.    See Woods v. Mains, 1 Greene 275, 281

(Iowa 1848) (characterizing the judgment docket as “a public record

book”).

      Historically, dockets were hard-copy books. Beginning in October

1991, though, a transition was made to electronic dockets on ICIS. By

September 1997, all counties were using ICIS for their dockets. ICIS and

the website Iowa Courts Online are now the official electronic dockets for

the court system for the State of Iowa. See Iowa Judicial Branch, Online

Docket    Records,   http://www.iowacourts.gov/Online_Court_Services/

Online_Docket_Record/ (last visited July 15, 2011). Electronic dockets

are becoming increasingly commonplace. See United States v. McKenzie,

539 F.3d 15, 19 (1st Cir. 2008) (holding that electronic docket could be

used to prove defendant’s prior state convictions and commenting that

“electronic docket records are increasingly the norm in today’s world”).

      As an official record of judicial proceedings that clerks of court are

required to keep by law, dockets are “public records” under both

statutory and common law.        See Iowa Code § 22.1(3) (Supp. 2009)

(defining “public records” to include “all records, documents, tape, or

other information, stored or preserved in any medium, of or belonging to

this state . . . or any branch [of state government]”); Linder v. Eckard,

261 Iowa 216, 220, 152 N.W.2d 833, 836 (1967) (setting forth the more

restrictive common law definition of “public record” as a record “an

officer is required by law to keep or which is intended to serve as a

memorial and evidence of something written, said, or done by the officer

or public agency”); see also Hartford Courant Co. v. Pellegrino, 380 F.3d
83, 91–92 (2d Cir. 2004) (listing cases that extend First Amendment
                                    11

protection to the public’s right to access certain court documents); Des

Moines Register & Tribune Co. v. Osmundson, 248 N.W.2d 493, 501 (Iowa

1976) (holding “a jury list is a public record”). The importance of dockets

and the public’s access to them has been described by a federal district

court as follows:

             The collection of judicial records even in the less busy
      courthouse is substantial.         Throughout the courts a
      sprawling amalgam of papers reflects action in connection
      with judicial proceedings. It is not misleading to think of
      courthouse papers as comprising a vast library of volumes
      which docket sheets are the table of contents. Without the
      card catalogue provided by alphabetical indices, a reader is
      left without a meaningful mechanism by which to find the
      documents necessary to learn what actually transpired in
      the courts. The indices thus are a key to effective public
      access to court activity. And the importance of public access
      to the proper functioning of our judicial system cannot be
      overstated.

Globe Newspaper Co. v. Fenton, 819 F. Supp. 89, 94 (D. Mass. 1993).

      C. The Section 692.17(2)(a) “Source Documents” Exception to

Iowa Code Section 692.17(1). Although section 692.17(1) provides that

criminal history data in a computer data storage system shall not include
disposition or adjudication data after the person has been acquitted or

the charges dismissed, section 692.17(2)(a) makes clear that “source

documents shall be retained” in the case of an adult.

      This language was not part of the original legislation. In 1993, the

General Assembly amended section 692.17 to provide that criminal

history data “includes the source documents of the information included

in the criminal history data.” See 1993 Iowa Acts ch. 115, § 8 (emphasis

added).   Two years later, the legislature changed course and amended

section 692.17 to provide that “source documents shall be retained” in

the case of an adult. See 1995 Iowa Acts ch. 191, § 46. This provision
                                   12

remains in the law to this day. Until now, we have not been called upon

to interpret it.

       D. The Section 692.18(1) “Public Records” Exception to Iowa

Code Section 692.17(1). As we have noted above, Iowa Code section

692.18(1) states that nothing in chapter 692 “shall prohibit the public

from examining and copying the public records of any public body or

agency as authorized by chapter 22.” This language was part of the 1973

legislation. See 1973 Iowa Acts ch. 294, § 18. However, the section as a

whole has undergone considerable change. That is, the next sentence

originally read, “Criminal history data and intelligence data in the

possession of the department or bureau, or disseminated by the

department or bureau, are not public records . . . .” Id. In 1996, the

legislature revised this language entirely. Chapter 22 and chapter 692

were amended to make clear that criminal history data are public

records.   See 1996 Iowa Acts ch. 1150, §§ 1, 8.      This court has not

previously construed section 692.18(1) either.

       E. Harmonizing the Statutes.        As the foregoing discussion

indicates, we have a law dating to 1973 that requires removal of arrest or

disposition data from criminal history data in a computer data storage

system; an exception to that law enacted in 1996 that criminal history

data are public records and must be accessible to the public; another

exception to that law adopted in 1995 that source documents are to be

retained; and yet another law dating back to at least 1983 requiring

dockets to be kept.

       Our job is to consider a statute as a whole, rather than isolated

parts. Thoms v. Iowa Pub. Employees’ Ret. Sys., 715 N.W.2d 7, 13 (Iowa

2006). When construing a statute, we “must be mindful of the state of

the law when it was enacted and seek to harmonize the statute, if
                                     13

possible, with other statutes on the same subject matter.” State v. Dann,

591 N.W.2d 635, 638 (Iowa 1999).

      [S]tatute[s] should be construed as to give meaning to all of
      them, if this can be done, and each statute should be
      afforded a field of operation. So, where the enactment of a
      series of statutes results in confusion and consequences
      which the legislature may not have contemplated, the courts
      must construe the statutes to reflect the obvious intent of
      the legislature and permit the practical application of the
      statutes.

Nw. Bell Tel. Co. v. Hawkeye State Tel. Co., 165 N.W.2d 771, 774–75

(Iowa 1969) (quoting 82 C.J.S. Statutes § 366, at 810–12 (now found at

82 C.J.S. Statutes § 476, at 619–20 (2009))).

      Putting these provisions together, we do not believe the legislature

has directed the judicial branch to purge from its official docket all

criminal cases that ended in the defendant’s favor.      The computerized

docket on ICIS and Iowa Courts Online is not replicated elsewhere. It is

the only docket. Therefore, by erasing information from that docket, the

judicial branch would be acting at odds with section 602.8104(2)(a) that

requires a docket to be kept of “each proceeding in each cause.”         See

Iowa Code § 4.7 (2009) (specific statute prevails over general statute in

the event of irreconcilability); Burton v. Univ. of Iowa Hospitals & Clinics,
566 N.W.2d 182, 189 (Iowa 1997) (same).

      Also, because there is no other version of the docket, the docket is

potentially a “source document” whose retention is required by section

692.17(2)(a) (Supp. 2009).     It is true that the docket is, generally, a

compilation of information that can be gleaned by examining the original

court filings.   In that sense, other documents are the “source” of the

docket. But the docket in Iowa has independent legal significance and is

the “source” of other things, such as the record on appeal. See Iowa Rs.

App. P. 6.801, 6.802(1) (providing that the certified copy of the docket is
                                    14

part of the record on appeal and requiring the district court clerk to

transmit certified copies of “the docket entries in the district court

proceeding” when an appeal is taken). We think an appropriate analogy

is to the table of contents or the index to a book. One might or might not

consider these items “source documents” depending on the context.

They are derived from the main text of the book, and they are based on

that text.   On the other hand, when contrasted with a reprint of the

entire book, they would be deemed part of the source.

      The legislature also directed in 1996 that regardless of section

692.17(1), the public should have access to the public records of public

bodies and agencies, including criminal history data.      See Iowa Code

§ 692.18(1). We interpret this amendment to mean that public access to

official records must be preserved, even if a defendant is acquitted or has

the charges dismissed.    That is, computerized files in the custody of

individual criminal justice agencies should be deleted pursuant to

section 692.17(1), but not in a way that defeats public access to existing

court records, including the docket. See City of Cedar Rapids v. James

Props., Inc., 701 N.W.2d 673, 677 (Iowa 2005) (stating that “an

amendment to a statute raises a presumption that the legislature

intended a change in the law”).          This interpretation also gives a

meaningful scope to both provisions. Copies of certain criminal history

data stored on the computer and used for internal agency purposes

would be removed, but the public would continue to have access to the

official docket.

      One can argue that the public still has access to the hard copy

court file on J.W.’s dismissed criminal case at the Linn County

Courthouse. But without a docket, the access would be more theoretical

than real. Someone would have to know already what to look for, such
                                     15

as a case number. Moreover, this argument ignores the point that the

docket itself is part of the official record to which the public is

guaranteed access.

        The original version of chapter 692 was passed during the

Watergate era, in 1973. At that time, the public did not have computers;

they were largely a monopoly of the government and business. Thus, the

legislature’s concern, when it enacted the Criminal History Data Act,

appears to have been the potential for error and misuse of a DPS

computer system that was being developed to be incorporated in the

NCIC.      See Note, 59 Iowa L. Rev. at 1171–72 (discussing the

contemporary concerns that led to the enactment of the law).

        Hence, the General Assembly did not require all arrest or

disposition data to be removed when a criminal case was resolved in the

defendant’s favor, but only such data as were “in a computer data

storage system.” Since then, computers have become ubiquitous and the

judicial branch has shifted from hard copy to computerized dockets. But

in the meantime, the legislature has passed laws requiring complete

dockets to be maintained, source documents to be preserved, and the

public to have access to criminal history data. We think that giving a

reasonable effect to all these laws leads to the conclusion that the

judicial branch need not alter its official docket.

        At present, Iowa’s court systems are transitioning to an electronic

data management system (EDMS) whereby all court records—not only

the docket—will be maintained electronically.         If J.W.’s position were

taken to its logical conclusion, arguably court files themselves would

have to be removed whenever the proceeding ended in the defendant’s

favor, because those files would constitute “[c]riminal history data in a
                                     16

computer data storage system.” We are reluctant to embrace a view that

the legislature intended to require the courts to rewrite historical events.

      Finally, we need to emphasize that this case is not about whether

criminal cases that ended in dismissals or acquittals should be publicly

available on Iowa Courts Online.          While that is undoubtedly J.W.’s

concern, he frankly admits—and we agree—that section 692.17(1) must

be interpreted as an all-or-nothing proposition. If that provision requires

case information to be removed, it requires it to be removed for everyone,

including judges and other court personnel.          While there might be

reasons to limit public rather than judicial access to this information,

J.W.’s construction of the statute does not allow for that possibility.

Instead, it would require the official court docket as accessed by anyone

to have all traces of this information removed.

      That is not what happens with respect to deferred judgments. A

deferred judgment is not erased from the official record; rather, under a

specific provision of law, a separate confidential docket is maintained of

those judgments, which is accessible to certain officials within the

judicial and the executive branches but not to the general public. See

Iowa Code § 907.4 (2009).

      V. Equal Protection.

      In the alternative, J.W. asserts that if section 692.17 does not

require removal of his case information from ICIS (including Iowa Courts

Online), then the Equal Protection Clause of the Iowa Constitution has

been violated. See Iowa Const. art. I, § 6 (“All laws of a general nature

shall have a uniform operation; the general assembly shall not grant to

any citizen, or class of citizens, privileges or immunities, which, upon the

same terms shall not equally belong to all citizens.”). J.W. argues that it

is unfair to treat recipients of a deferred judgment, whose criminal cases
                                            17

are not accessible to the public, more generously than individuals who

were not convicted of a crime.

        The Equal Protection Clause requires that “similarly situated

persons be treated alike under the law.”               In re Det. of Williams, 628
N.W.2d 447, 452 (Iowa 2001); see also City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 439, 105 S. Ct. 3249, 3254, 87 L. Ed. 2d 313, 320

(1985).
        The first step in determining whether a statute violates equal
        protection is to determine whether the statute distinguishes
        between similarly situated persons. If the statute treats
        similarly situated persons differently, the court must then
        determine what level of review is required—strict scrutiny or
        rational basis.     A statute is subject to strict-scrutiny
        analysis—the state must show the classification is narrowly
        tailored to a compelling state interest—when it classifies
        individuals “in terms of their ability to exercise a
        fundamental right or when it classifies or distinguishes
        persons by race or national origin.” All other statutory
        classifications are subject to rational-basis review in which
        case the [challenging party] must show the classification
        bears no rational relationship to a legitimate government
        interest.
Wright v. Iowa Dep’t of Corr., 747 N.W.2d 213, 216 (Iowa 2008) (quoting

Williams, 628 N.W.2d at 452) (citations omitted).

        Assuming for present purposes that Iowa law with respect to the

public availability of court records treats similarly situated persons

differently, we nonetheless believe a rational basis review applies here7
and that the law passes that test.               Persons who have had criminal

proceedings terminated in their favor are not a suspect class. Nor do we

believe that making records of court proceedings available burdens a

fundamental right.           The legislature could rationally determine that

deferred judgments should not be accessible to the public but dismissals

        7J.W.’s   counsel conceded at oral argument that a rational basis review applies
here.
                                    18

and acquittals should be.         The legislature could rationally have

concluded that denying public access to criminal proceedings that result

in a deferred judgment serves the legitimate governmental purposes of

promoting rehabilitation and incentivizing defendants to meet the terms

of their accompanying probation.      On the other hand, the legislature

could have rationally concluded that denial of public access to dismissals

and acquittals is not needed because the public can see for themselves

that the charges were resolved in the defendant’s favor.

      VI. Conclusion.

      This case illustrates the impact of the internet on our daily affairs.

Dockets always have been public records, but until the Iowa state court

dockets became computerized and available on-line, it was not easy for

the public to use them.        Now, one can learn of any person’s past

involvement with Iowa’s court system by making a few mouse clicks and

a few strokes at a keyboard.

      We are mindful of J.W.’s concerns about on-line public access to

criminal cases that were terminated in the defendant’s favor.          Our

decision does not foreclose steps by the judicial branch to address these

concerns.   We hold only that Iowa Code section 692.17(1) does not

require criminal cases that ended in dismissal or acquittal to be removed

from ICIS or the website Iowa Courts Online. In addition, making such

information available to the public, while withholding public access to

deferred judgments, does not violate the Equal Protection Clause of the

Iowa Constitution.

      WRIT SUSTAINED.